 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                UNITED STATES DISTRICT COURT
11                               EASTERN DISTRICT OF CALIFORNIA
12

13
      SHARON A. HART,                                      Case No. 1:18-cv-01581-LJO-EPG
14
                          Plaintiff,                       ORDER DIRECTING SERVICE BY THE
15                                                         UNITED STATES MARSHAL WITHOUT
                     v.                                    PREPAYMENT OF COSTS
16

17    MEGAN J. BRENNAN, POSTMASTER
      GENERAL, UNITED STATES POSTAL
18    SERVICE

19                        Defendants.

20
21
            Plaintiff proceeds pro se in this Title VII employment action against the United States
22
     Postal Service. On January 23, 2019, this Court ordered that this case shall proceed against
23
     Megan J. Brenan, Postmaster General of the United States Postal Service in her official capacity.
24
     Therefore, the Court finds that the complaint is appropriate for service against that Defendant
25
     pursuant to Rule 4(i) of the Federal Rules of Civil Procedure.
26
            Accordingly, IT IS HEREBY ORDERED that:
27

28
                                                       1
 1   1. The Clerk of Court is directed to forward the following documents to the U.S. Marshal

 2      for service on the United States and United States Postmaster General, Megan J.

 3      Brennan, in her official capacity:

 4          (1)     One copy of the complete and authorized summons for Megan J. Brennan

 5                  in her official capacity as Postmaster General of the United States Postal

 6                  Service, one copy of the complete and authorized summons for the U.S.

 7                  Attorney’s Office for the Eastern District of California, and one copy of the

 8                  complete and authorized summons for the United States Attorney General).

 9          (2)     One copy of the completed USM-285 form for service on the United States

10                  Attorney’s Office for the Eastern District of California; one copy of the

11                  completed USM-285 form for service on the Attorney General of the

12                  United States at Washington D.C., and one copy of the completed USM-

13                  form 285 for service on Megan J. Brennan in her official capacity as

14                  Postmaster General.

15          (3)     One copy of the complaint for service on the United States Attorney’s

16                  Office for the Eastern District of California; one copy of the complaint for

17                  service on the Attorney General of the United States at Washington D.C.,

18                  one copy of the complaint for service on Megan J. Brennan in her official

19                  capacity as Postmaster General, and one copy of the Complaint for the

20                  United States Marshal.
21          (4)     One copy of this order for service on the United States Attorney’s Office

22                  for the Eastern District of California; one copy of this order for service on

23                  the Attorney General of the United States at Washington D.C., and one

24                  copy of this order for service on Megan J. Brennan in her official capacity

25                  as Postmaster General.

26   2. Within ten days of the date of this order, the United States Marshal is directed to
27      notify the following Defendant of the commencement of this action and to request a

28      waiver of service in accordance with the provisions of Fed. R. Civ. P. 4(d):
                                                2
 1                 a. Megan J. Brennan in her official capacity as Postmaster General of the United

 2                     States Postal Service.

 3        3. The United States Marshal shall file returned waivers of service as well as any

 4              requests for waivers of service that are returned as undeliverable as soon as they are

 5              received.

 6        4. If a waiver of service is not returned by Defendant within sixty days of the date of

 7              mailing the request for waiver, the United States Marshal shall affect service as

 8              follows and pursuant to Federal Rule of Civil Procedure 4(i):

 9                 (a) Deliver a copy of the summons, complaint, USM-285 form, and this order to

10                     the United States Attorney for the Eastern District of California;

11                 (b) Mail, via registered or certified mail, a copy of the summons, complaint, USM-

12                     285 form, and this order to the Attorney General of the United States at

13                     Washington D.C.; and

14                 (c) Mail, via registered or certified mail, a copy of the summons, complaint, USM-

15                     285 form, and this order to Megan J. Brennan in her official capacity as

16                     Postmaster General of the United States Postal Service.

17        5. If Defendant waives service, Defendant is required to return the signed waiver to the
18
                United States Marshal. The filing of an answer or a responsive motion does not relieve
19
                Defendant of this requirement, and the failure to return the signed waiver may subject
20
                a defendant to an order to pay the costs of service pursuant to Fed. R. Civ P. 4(d)(2).
21

22

23   IT IS SO ORDERED.

24
       Dated:     June 12, 2019                                /s/
25                                                     UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       3
